      Case 3:19-cv-01032-N Document 1 Filed 04/30/19                Page 1 of 4 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CAREN DAVIS,                      §
                                  §
      Plaintiff,                  §
                                  §
v.                                §                     CIVIL ACTION NO.
                                  §                     ________________________
TEXAS PREMIER RESOURCES, LLC.     §
D/B/A PREMIER TANK TRUCK SERVICE, §
                                  §
      Defendant.                  §
                                  §

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(a), Defendant Texas Premier Resources, LLC d/b/a Premier

Tank Truck Service (“Defendant”) files this Notice of Removal, hereby removing this action from

the County Court at Law Number 2 for Johnson County, Texas to the United States District Court

for the Northern District of Texas, Dallas Division. Removal is based on federal question

jurisdiction. See 28 U.S.C. §§ 1331, 1441(a).

                                              I.
                                        INTRODUCTION

       1.      Plaintiff filed her First Amended Petition on April 22, 2019, in County Court at Law

Number 2 for Johnson County, Texas, located at 204 S Buffalo Street, Cleburne, Texas 76033.

Plaintiff’s First Amended Petition asserts several causes of action against Defendant, including a

retaliation claim under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., for which

Plaintiff seeks recovery of compensatory damages greater than $100,000 but less than $200,000.

       2.      Plaintiff served Defendant on April 22, 2019. This Notice of Removal is being filed

within thirty (30) days of service and is thus timely under 28 U.S.C. §1446(b)(3).




NOTICE OF REMOVAL – PAGE 1
       Case 3:19-cv-01032-N Document 1 Filed 04/30/19                  Page 2 of 4 PageID 2


                                            II.
                                   GROUNDS FOR REMOVAL

       A.      Federal Question Jurisdiction

       3.      This is a case over which this Court has jurisdiction pursuant to 28 U.S.C. § 1331,

and which may be removed to this Court by Defendant due to federal question jurisdiction pursuant

to 28 U.S.C. § 1441(a).

       4.      A case arises under federal law if a complaint establishes that either (1) federal law

creates the cause of action or (2) the plaintiff’s right to relief necessarily depends on the resolution

of a substantial question of federal law. Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S.

677, 689-90 (2006); Singh v. Duane Morris LLP, 538 F.3d 334, 337-38 (5th Cir. 2008). Here,

Plaintiff has clearly pleaded a claim under federal law.

       5.      Pursuant to 28 U.S.C. § 1367(a), this Court’s exercise of original jurisdiction over

the FLSA claim also grants it supplemental jurisdiction over all other related claims in this action.

                                                III.
                                               VENUE

       6.      Venue for removal proper in this district and division under 28 U.S.C. § 1441(a)

because this district and division embrace the Civil Courts of Johnson County, Texas, the forum in

which the removed action was previously pending.

                                         IV.
                               PROCEDURAL REQUIREMENTS

       7.      Pursuant to 28 U.S.C. §1446(a) and Northern District of Texas Local Rule LR 81.1,

the Notice of Removal has the following attachments:

       Exhibit 1:      Index of Matters Being Filed

       Exhibit 2:      Completed Civil Cover Sheet

       Exhibit 3:      Certified Copy of Civil Docket Sheet from April 29, 2019;

       Exhibit 4:      Copy of Plaintiffs’ Original Petition and Requests for Disclosure filed on
                       March 18, 2019 and Citation issued to Defendant Texas Premier Resources,
NOTICE OF REMOVAL – PAGE 2
       Case 3:19-cv-01032-N Document 1 Filed 04/30/19                     Page 3 of 4 PageID 3


                       LLC d/b/a Premier Tank Truck Service on March 22, 2019;

       Exhibit 5:      Copy of Defendant Texas Premier Resources, LLC d/b/a Premier Tank
                       Truck Service’s Original Answer filed on April 11, 2019;

       Exhibit 6:      Copy of Plaintiff’s First Amended Petition filed on April 22, 2019

       Exhibit 7:      A separately signed certificate of interested persons

       9.      Pursuant to 28 U.S.C.§ l446(d), written notices of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of same.

       10.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

will be filed with the Court Clerk for the County Court at Law Number of Dallas County, Texas

promptly after filing of same.

                                               V.
                                           CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant Texas Premier Resources, LLC

d/b/a Premier Tank Truck Service respectfully requests that the above-captioned action now

pending in County Court at Law Number 2 of Johnson County, Texas be removed to the United

States District Court for the Northern District of Texas, Dallas Division.




NOTICE OF REMOVAL – PAGE 3
      Case 3:19-cv-01032-N Document 1 Filed 04/30/19               Page 4 of 4 PageID 4


                                        Respectfully Submitted,




                                        PAUL M. LANAGAN
                                        State Bar No. 24065584
                                        MEADERS & LANAGAN
                                        ATTORNEYS AT LAW
                                        2001 Bryan Street, Suite 3625
                                        Dallas, TX 75201-3068
                                        Telephone: (214) 721-6210
                                        Facsimile: (214) 721-6289
                                        Email:     planagan@meaderslaw.com

                                        ATTORNEYS FOR DEFENDANT
                                        TEXAS PREMIER RESOURCES, LLC D/B/A
                                        PREMIER TANK TRUCK SERVICE


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has been
served upon Plaintiff’s counsel on the 30 April 2019 via eservice in accordance with the Texas
Rules of Civil Procedure:
Christian Jenkins
State Bar No. 10625500
Law Office of Christian Jenkins, PC
Old Town Office Plaza
1307-B West Abram, Suite #100
Arlington, TX 76013
Telephone: (817) 461-4222
Facsimile: (817) 461-5199
Email: jenkins5@aol.com




                                                                   __________
                                        PAUL M. LANAGAN




NOTICE OF REMOVAL – PAGE 4
